Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on May 24, 2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENDOSCOPIC GUIDE WITH ANCHORING HEAD THAT ACCOMMODATES A MAGNETIC AGENT

The abstract of the disclosure is objected to because a) it should not use patent claim legal phraseology such as “comprising” and “said”; and b) it should include that which is new in the art to which the claimed invention pertains (i.e. should at least additionally refer to the claimed magnetic field source).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-12, and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-11 of U.S. Patent No. 10,349,817. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims cover the application claims.  Except for a minor difference in terminology, it is clear that all elements of claims 1-4, 8-12, and 24-31 are to be found in claims 1, 3-6, and 8-11 of the patent.  The difference between claims 1-4, 8-12, and 24-31 of the application and claims 1, 3-6, and 8-11 of the patent lies in the fact that the patent claims includes many more elements and is thus more specific.  Thus, the invention of claims 1, 3-6, and 8-11 of the patent is in effect a "species" of the "generic" invention of claims 1-4, 8-12, and 24-31 of the application.  It has been held that the generic invention is "anticipated" by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-4, 8-12, and 24-31 are anticipated by claims 1, 3-6, and 8-11 of the patent, they are not patentably distinct from patented claims.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-11  of U.S. Patent No. 10,349,817 (“Patent”)  in view of Lazarus et al. (US 2018/0019049, hereinafter “Lazarus”) and Foister (U.S. Pat. 5,667,715). 
The Patent recites iron oxides with a particle size of 1 micron to 500 microns (claim 4) with a percentage volume of the particles to water (30% to 70% vol/vol in claim 1) and thus fails to disclose particle sizes in the nanometer range (e.g. less than 100 nanometers), percentage amounts of less than 50% by weight (or less than 10% by weight), and bimodal particle size distributions.  However, it is know that magnetic liquids can be either ferrofluids (particles in the nanometer range) or magnetorheological fluids (larger particles, usually in micron range) (see 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have used iron oxides having a particle size of less than 100 nanometers to 500 microns, or any combinations (bimodal) thereof, and any percentage amount of such particles by weight in the suspension because Applicant has not disclosed that providing the specific sizes and amounts in claims 5-7 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the particle sizes and amount percentages as claimed in the Patent for providing a magnetically attractive anchoring head inside the body.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-11 of U.S. Patent No. 10,349,817 (Patent) in view of Katsuyama (JP 08089583, citation from attached translation).
The Patent disclose the elements of the endoscopy kit of claim 13 (see Patent claim 1, wherein the colonoscope constitutes a “catheter”) except for a syringe.  Katsuyama teaches in a similar endoscopic balloon guide, to inject the magnetic fluid into the balloon using a syringe (not shown in drawings but described in [0007]-[0009]).  It would have been obvious to one of ordinary skill in the art to have provided a syringe with the combination of elements claimed in the Patent as a known suitable mechanism for introducing the magnetic fluid into the balloon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110285488 A1	Scott; Daniel J. et al.
US 5667715 A	Foister; Robert Thomas
US 20180019049 A1	Lazarus; Nathan S. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795